Exhibit 10.4
 

 [logo.jpg]
Autobytel Inc.
Human Resources Department
18872 MacArthur Blvd, Suite 200
Irvine, CA  92612-1400
Voice: (949) 225-4572

 


DATE:                 January 22, 2016


TO:                     William Ferriolo
FROM:               Glenn Fuller – EVP, Chief Legal and Administrative Officer
and Secretary
CC:                     Jeff Coats - President & CEO

 
RE:                       Compensation Adjustment



--------------------------------------------------------------------------------


It is a pleasure to inform you of your compensation adjustment. Following is a
summary of your new employment compensation.
 
Position:                                EVP, Chief Business Officer
Semi-monthly Rate:              $15,262.50 ($366,300 Approximate Annually)
Effective Date:                      January 1, 2016
Annual Incentive
 

Opportunity:
You shall be eligible to participate in annual incentive compensation plans, if
any, that may be adopted by the Company from time to time and that are afforded
generally to persons employed by the Company at your employment level and
position, geographic location and applicable department or operations within the
Company (subject to the terms and conditions of any such annual incentive
compensation plans). Should such an annual incentive compensation plan be
adopted for any annual period, your target annual incentive compensation
opportunity will be as established by the Company in its sole discretion for
each annual period, which may be up to 65% your annualized rate (i.e.,  X
Semi-monthly Rate) based on achievement of objectives specified by the Company
each annual incentive compensation period (which may include Company-wide
performance objectives; divisional, department or operations performance
objectives and/or individual performance objectives, allocated between and among
such performance objectives as the Company may determine) and subject to
adjustment by the Company based on the Company’s evaluation and review of your
overall individual job performance in the sole discretion of the Company.
Specific annual incentive compensation plan details, target incentive
compensation opportunity and objectives for each annual compensation plan period
will be established each year. Awards under annual incentive plans may be
prorated by the Company in its discretion for a variety of factors, including
time employed by the Company during the year, adjustments in base compensation
or target award percentage changes during the year, and unpaid time off.  You
understand that the Company’s annual incentive compensation plans, their
structure and components, specific target incentive compensation opportunities
and objectives, the achievement of objectives and the determination of actual
awards and payouts, if any, thereunder are subject to the sole discretion of the
Company.  Awards, if any, under any annual incentive compensation plan shall
only be earned by you, an payable to you, if you remain actively employed by the
Company through the date on which award payouts are made by the Company under
the applicable annual incentive compensation plan.  You will not earn any such
award if your employment ends for any reason prior to that date.

 
 



Your compensation adjustment is conditioned upon your acceptance of the
foregoing modifications to the terms and conditions of your employment with
Autobytel Inc. If you accept these modifications to the terms of your
employment, please acknowledge your acceptance in the space provided below.
 
 
 

--------------------------------------------------------------------------------

 
 
As a reminder, your employment is at will and not for a specified term and may
be terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This “at-will” employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this promotion
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company’s Chief Legal Officer) and that expressly negates the
“at-will” employment status.
 
Please feel free to call if you have any questions.
 
Autobytel Inc.



 
By: /s/ Glenn Fuller                                                      
Glenn Fuller
EVP, Chief Legal and Administrative Officer and Secretary
 
 
 
Accepted and Agreed:
 
 
/s/ William Ferriolo                                                      
William Ferriolo

